Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “a robotic implement” as recited in claim 1 line 10 must be shown or the feature(s) canceled from the claim(s).  Currently, the specifications recite a first robotic implement (142) and a second robotic implement (144). No new matter should be entered.

Therefore, the limitations “a first dispensing port” as recited in claim 20 line 9 and “a second dispensing port” as recited in claim 20 line 15 must be shown or the feature(s) canceled from the claim(s).  Currently, the specifications recite a dispensing port (130) only. No new matter should be entered.

Therefore, the limitations “a first passage having a first end and a second end” as recited in claim 20 line 12 and “a second passage having a first end and a second end” as recited in claim 20 line 18 must be shown or the feature(s) canceled from the claim(s).  Currently, the specifications recite only a passage (136) only. No new matter should be entered.

Therefore, the limitations “a second opening in the product compartment” as recited in claim 20 line 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Therefore, the limitations “the first dispensing port and product compartment are spatially separated by at least 2 feet” as recited in claim 21 lines 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Therefore, the limitations “the first dispensing port and product compartment are in separate rooms” as recited in claim 24 lines 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitations “a robotic implement” in line 10 however the specifications recite a first robotic implement as member (142) and a second robotic implement as member (144). It is not clear as to which of the two robotic implements is specifically being recited in the claim.  The limitations are indefinite for failing to particularly point out and distinctly claim the subject matter.  Appropriate action is required.  It is generally understood and broadly construed to mean the robotic implement is the first robotic implement recited as member 142.



Claim 20 recites the limitations “a first passage having a first end and a second end” in line 12 and “a second passage having a first end and a second end” in line 18.
It is not clear as to which passage is specifically being recited in the claim since a first and a second passage is not disclosed.  The limitations are indefinite for failing to particularly point out and distinctly claim the subject matter.  Appropriate action is required.  

Claim 20 recites the limitations “a second opening in the product compartment” in line 19.  It is unclear as to how the second opening in the product compartment is coupled to the second dispensing port.  No second opening in the product compartment is shown in the dispenser.  Appropriate action is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 4,881,787) in view Credle (US 6,682,289).

Referring to claims 1, 3, 4 and 10.  King discloses a vending machine (46; Figure 6), comprising:
a U-shaped housing (see upside down U shaped housing of 46; Figure 6) extending from a floor (see floor in Figure 6) comprising a first support wall (left 48), a second support wall (right 48), and an elongated product compartment (compartment of 46) configured to display a row of products (13) to be vended extending horizontally (11) between the first support wall and the second support wall (support walls 48), wherein the U-shaped housing (see housing of 46; Figure 6) defines a vending space (space below 46 and between sides 48) disposed directly below the product compartment (46) and directly between the first support (left 48) and the second support wall (right 48);
a dispensing port (16b; Figure 4) disposed in the vending space (space below 46 and between sides 48) coupled to the product compartment (compartment of 46) and accessible by a user to receive a vended product (13); and
 wherein the product compartment (compartment of 46) comprises a top surface (top wall of 46) and a bottom surface (bottom wall of 46), and wherein the bottom surface (bottom wall of 46) and the support walls (48) define a void below the product compartment (space between walls 48 and 46).


Credle discloses a dispensing apparatus (10; Figure 1) wherein a robotic implement (20) disposed in the product compartment (12) that is configured to deliver a product (11) from the product compartment (12) to the dispensing port (50).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of King to include a robotic implement disposed in the product compartment that is configured to deliver a product from the product compartment to the dispensing port as taught by Credle because a robotic implement would provide for automating the dispensing apparatus wherein a the selected product is automatically dispensed upon selection thus reducing user interaction.

Referring to claim 2.  King discloses a vending machine (46; Figure 6), wherein the product compartment (compartment of 46) is vertically elevated from a floor by an undisclosed height of the rack (48).
King does not specifically disclose the product compartment is vertically displaced from a floor by at least 4 feet.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teaching of King in view Credle to have In re Stevens, 101 USPQ 284 (CCPA 1954).

Referring to claim 5.  King discloses a vending machine (46; Figure 6), wherein the void (space between walls 48 and 46) is sized for a structure to be disposed below the product compartment inside the void (any small structure can be placed inside the void by a user).

Referring to claim 6.  King in view of Credle do not disclose wherein the structure comprises a gas station gasoline pump.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teaching of King in view of Credle to have included the height of the structure to accommodate a gas station pump disposed in the void space of the vending apparatus, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Referring to claim 7.  King discloses a vending machine (46; Figure 6), wherein the dispensing port (16b; Figure 4) comprises an opening and wherein no products (13) are disposed to the side of the opening (products are not disposed at the front side of the dispensing port).
Referring to claim 8.  King discloses a vending machine (46; Figure 6), wherein
the first and second support walls (48) and the product compartment (compartment of 46) form an integral housing (housing of the dispenser).

Referring to claim 9.  King discloses a vending machine (46; Figure 6), wherein
the first and second support walls (48) are removably coupled to the product compartment (can be disassembled).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Haji (JP 10340384 A) in view Johnson (US 3,251,505).

Referring to claims 11, 15 and 17.  Haji discloses a product dispenser (Figure 4), comprising:
a support structure (support walls supporting housing 10 above the floor by member 1; Figure 3) extending vertically from a floor (walls mounted to support housing 
a product compartment (compartment 10) configured to store products (12) to be vended extending horizontally from the support structure (see container 11), wherein the product compartment (compartment 10) comprises a top surface (top surface of 10) and a bottom surface (bottom surface of 10) defining a height of the product compartment (the difference between the top and bottom surface of compartment 10); and
a dispensing port (32; Figure 5) coupled to the product compartment (compartment 10) and accessible by a user to receive a vended product (dispensed into 32),
wherein the product compartment (compartment 10) is vertically elevated and supported by the support structure (supported by support structure 1) such that a space (interior space of 1 between walls) is disposed directly below the bottom surface of the product compartment (see space below 10) between the floor and the bottom surface (space below 10; see Figure 3) of the product compartment (compartment 10) and between the first wall (left wall of the 1) and the second wall (right wall of the 1),
wherein the dispensing port (32; Figure 5) is disposed inside the space (interior space of 1 between walls), and
wherein the height (elevation of 10) of the product compartment (compartment 10) is less than the distance between the floor and the bottom surface of the product compartment (the height of 10 is less than the elevated height of 10; see Figure 3).

between the first wall and the second wall.

Johnson discloses a vending machine (Figure 1) wherein a space (space between members 26 and 154; Figure 1) is disposed directly below the bottom surface of the product compartment (30) between the floor and the bottom surface of the product compartment (30) and between the first wall and the second wall (see supporting members 26).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Haji to include a space is disposed directly below the bottom surface of the product compartment between the floor and the bottom surface of the product compartment and between the first wall and the second wall as taught by Johnson because locating support walls directly below the product compartment would provide direct support for the raised product compartment and reduce the overall footprint of the vending machine.

Referring to claim 12.  Haji discloses a product dispenser (Figure 4), further comprising a robotic implement (16) disposed in the product compartment (10).

Referring to claims 13 and 14.  Haji discloses a product dispenser (Figure 4), wherein the robotic implement (16) is configured to move transversely along an x-axis direction (axis along 13; Figure 4) of the product compartment (10).

	Referring to claim 16.  Haji discloses a product dispenser (Figure 4), further comprising:
a robotic implement (16);
a product cartridge (11) configured to hold one or more products (12) to be vended; and
a dispensing opening (top opening of 18),
wherein the robotic implement (16) is configured to move a product (12) from the product cartridge (11) to the dispensing opening (top opening of 18; see arrows in Figure 4).

Referring to claim 19.  Haji discloses a product dispenser (Figure 4), further comprising a back wall disposed behind the space (front wall of 1; see Figures 1 and 2).

Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Haji (JP 10340384 A) in view of King (US 4,881,787).

Referring to claims 20 and 24.  Haji discloses a vending machine (Figure 4) for storing and dispensing products (12), the vending machine comprising:

a product compartment (10) for storing products (12) disposed between the first wall (left wall of 1) and the second wall (right wall of 1);

a first dispensing port (opening adjacent member 21; Figure 5) interconnected to but spatially separated from the product compartment (body of 10), wherein the first dispensing port (opening adjacent member 21; Figure 5) is disposed between the first wall and the second wall (respective left and right supporting side walls of 1; Figure 3);

a first passage (18) having a first end (top end 18) and a second end (bottom end of 18 connected to member 21), wherein the first end (top end 18) is coupled to an opening in the product compartment (opening in product compartment 10 coupled to a top portion of 18) and the second end (bottom end of 18 connected to member 21) is coupled to an opening in the first dispensing port (opening adjacent member 21; Figure 5); 
a second dispensing port (32; Figure 5) interconnected to but spatially separated from the product compartment (10) wherein the second dispensing port (32; Figure 5) is disposed between the first wall and the second wall (respective left and right supporting side walls of 1; Figure 3) and



Haji does not disclose a wall of the product compartment comprising a transparent material.

King discloses a vending machine (46; Figure 6), comprising:

a U-shaped housing (see housing of 46) extending from a floor (see floor in Figure 6) comprising a first support wall (left 48), a second support wall (right 48),
wherein a wall (16) of the product compartment (46) comprises a transparent material (Col. 4 lines 21-22) that enables at least one of the products stored in the product compartment to be visible from an exterior of the product compartment (can be seen by a user).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Haji to have included a wall of the product compartment comprising a transparent material as 

Referring to claim 22.  Haji discloses a vending machine (Figure 4) for storing and dispensing products (12), further comprising a first robotic implement (16) disposed in the product compartment (10).

Referring to claim 23.  Haji discloses a vending machine (Figure 4) for storing and dispensing products (12), further comprising a second robotic implement (21) disposed in the passage (18).

Referring to claim 21.  Haji in view of King disclose the dispensing port (32) and the product compartment (10) are spatially separated by an undisclosed elevation.
Haji in view do not disclose the dispensing port and the product compartment are spatially separated by at least 2 feet.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have arranged the dispensing port and the product compartment as being spatially separated by at least 2 feet, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Allowable Subject Matter
18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. See modified rejections above in view of new secondary reference of Credle (US 6,682,289).

Applicant’s amendment includes new limitations such as “a robotic implement,” “a first dispensing port,” “a second dispensing port,” “a first passage,” and “a second passage” which are not shown in the presented drawings thus, making the determination of the scope of claims is difficult.  It is suggested the Applicant provide element numbers for the limitations recited.
Applicant argues the reference of King does not disclose any kind of robotic device, it is thus, the rejection now relies on the new reference of Credle (US 6,682,289) above.
Applicant argues a person of ordinary skill in the art would not have been motivated to combine Haji and Johnson because the references disclose systems directed at substantially different devices.  Both devices of Haji and Johnson disclose a vending machine therefore Haji and Johnson are in the same field of art.
Applicant argues Johnson’s apparatus comprising a device enclosed by an enclosure thus it does not read on the limitations of claim 11.  In view of the Examiner, .
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the reference of Johnson discloses a product compartment supported by a first and a second side wall.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/RAKESH KUMAR/Primary Examiner, Art Unit 3651